
	

113 HR 4426 IH: Clean Energy Victory Bond Act of 2014
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4426
		IN THE HOUSE OF REPRESENTATIVES
		
			April 8, 2014
			Ms. Lofgren (for herself, Ms. Matsui, Mr. Honda, Ms. Pingree of Maine, Mr. Clay, Ms. Norton, Ms. Chu, Mr. Israel, Mr. Cartwright, Ms. Clark of Massachusetts, Mr. Quigley, Mr. Holt, Ms. Tsongas, Ms. Shea-Porter, Mr. Cárdenas, Mrs. Capps, Mr. George Miller of California, and Mr. Schiff) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To promote the domestic development and deployment of clean energy technologies required for the
			 21st century.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the Clean Energy Victory Bond Act of 2014.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Title I—Clean Energy Victory Bonds
					Sec. 101. Clean Energy Victory Bonds.
					Title II—Revenue provisions
					Sec. 201. Extension and modification of energy investment tax credit.
					Sec. 202. Extension of residential energy efficient property credit.
					Sec. 203. Extension and modification of credit for electricity produced from certain renewable
			 resources.
					Sec. 204. Extension of credit for nonbusiness energy property.
					Sec. 205. Performance based home energy improvements.
					Sec. 206. Extension of new energy efficient home credit.
					Sec. 207. Extension and modification of energy efficient commercial buildings deduction.
					Sec. 208. Plug-in electric vehicle grants in lieu of tax credits.
				
			2.FindingsCongress finds the following:
			(1)There is enormous potential for increasing renewable energy production and energy efficiency
			 installation in the United States.
			(2)A major barrier to rapid expansion of renewable energy and energy efficiency is upfront capital
			 costs. Government tax incentives and other assistance programs have proven
			 beneficial in encouraging private sector development, manufacturing and
			 installation of renewable energy and energy efficiency projects
			 nationwide. However, these government incentives are not currently meeting
			 demand from the private sector, and we are not taking full advantage of
			 the potential for clean energy and transportation, as well as energy
			 efficiency in the United States.
			(3)Other nations, including China and Germany are ahead of the United States in manufacturing and
			 deploying various clean energy technologies, even though the United States
			 invented many of these technologies.
			(4)Investments in renewable energy and energy efficiency projects in the United States create green
			 jobs for U.S. citizens across the United States. Hundreds of thousands of
			 jobs could be created through expanded government support for clean energy
			 and energy efficiency.
			(5)As Americans choose energy efficiency and clean energy and transportation, it reduces our
			 dependence on foreign oil and improves our energy security.
			(6)Bonds are a low-cost method for encouraging clean energy, not requiring direct budget allocations
			 or expenditures. The projects supported through Clean Energy Victory Bonds
			 will create jobs and business revenues that will increase Federal tax
			 revenues, while simultaneously reducing health and environmental costs
			 incurred by the Federal Government nationwide.
			(7)In World War II, over 80 percent of American households purchased Victory Bonds to support the war
			 effort, raising over $185 billion, or over $2 trillion in today’s dollars.
			IClean Energy Victory Bonds
			101.Clean Energy Victory Bonds
				(a)Initial capitalizationThe Secretary of the Treasury shall issue Clean Energy Victory Bonds in an amount not to exceed
			 $7,500,000,000 on the credit of the United States for purposes of raising
			 revenue for the extension of certain energy-related tax benefits extended
			 by this Act.
				(b)Denominations and maturityClean Energy Victory Bonds shall be in the form of United States Savings Bonds of Series EE or as
			 administered by the Bureau of the Public Debt of the Department of the
			 Treasury in denominations of $25, and shall mature within such periods as
			 determined by the Secretary of the Treasury.
				(c)InterestClean Energy Victory Bonds shall bear interest at the rate the Secretary of the Treasury sets for
			 Savings Bonds of Series EE and Series I, plus a rate of return determined
			 by the Secretary of the Treasury which is based on the valuation of carbon
			 mitigated or energy saved through funded projects funded from the proceeds
			 of such bonds.
				(d)Promotion
					(1)In generalThe Secretary of the Treasury shall take such actions, independently and in conjunction with
			 financial institutions offering Clean Energy Victory Bonds, to promote the
			 purchase of Clean Energy Victory Bonds, including campaigns describing the
			 financial and social benefits of purchasing Clean Energy Victory Bonds.
					(2)Promotional activitiesSuch promotional activities may include advertisements, pamphlets, or other promotional materials—
						(A)in periodicals;
						(B)on billboards and other outdoor venues;
						(C)on television;
						(D)on radio;
						(E)on the Internet;
						(F)within financial institutions that offer Clean Energy Victory Bonds; or
						(G)any other venues or outlets the Secretary of the Treasury may identify.
						(3)LimitationThere are authorized to be appropriated for such promotional activities not more than—
						(A)$10,000,000 in the first year after the date of the enactment of this Act, and
						(B)$2,000,000 in each year thereafter.
						(e)Future capitalization
					(1)In generalAfter the initial capitalization limit is reached under subsection (a), the Secretary of the
			 Treasury may issue additional Clean Energy Victory Bonds on the credit of
			 the United States.
					(2)Single issue limitationNo such additional issue may exceed $7,500,000,000.
					(3)Aggregate limitationsThe aggregate of any such additional issues during the 4-year period beginning on the day after the
			 initial capitalization limit is reached under subsection (a) may not
			 exceed $50,000,000,000. The aggregate of any such additional issues after
			 the expiration of such 4-year period may not exceed $50,000,000,000.
					(f)Lawful investmentsClean Energy Victory Bonds shall be lawful investments, and may be accepted as security for all
			 fiduciary, trust, and public funds, the investment or deposit of which
			 shall be under the authority or control of the United States or any
			 officer or officers thereof.
				IIRevenue provisions
			201.Extension and modification of energy investment tax credit
				(a)Extension
					(1)Solar energyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a) of the Internal Revenue Code of 1986 are
			 each amended by striking January 1, 2017 and inserting January 1, 2023.
					(2)Geothermal heat pumpsClause (vii) of section 48(a)(3)(A) of such Code is amended by striking January 1, 2017 and inserting January 1, 2023.
					(3)Fuel cell propertySubparagraph (D) of section 48(c)(1) of such Code is amended by striking December 31, 2016 and inserting December 31, 2022.
					(4)Microturbine propertySubparagraph (D) of section 48(c)(2) of such Code is amended by striking December 31, 2016 and inserting December 31, 2022.
					(5)Combined heat and powerClause (iv) of section 48(c)(3) of such Code is amended by striking January 1, 2017 and inserting January 1, 2023.
					(6)Small windSubparagraph (C) of section 48(c)(4) of such Code is amended by striking December 31, 2016 and inserting December 31, 2022.
					(7)Offshore wind
						(A)In generalClause (ii) of section 48(a)(5)(C) of such Code is amended—
							(i)by striking is placed in service in and inserting the following:
								is—(I)except as provided in subclause (II), placed in service in,
							(ii)by adding at the end the following new subclause:
								
									(II)in the case of an offshore wind facility, placed in service after December 31, 2008, and before
			 January 1, 2021, and.
							(B)Offshore wind facilityParagraph (5) of section 48(a) of such Code is amended by adding at the end the following new
			 subparagraph:
							
								(E)Offshore wind facilityThe term offshore wind facility means any qualified facility described in section 45(d)(1) and located in the inland navigable
			 waters of the United States, including the Great Lakes, or in the coastal
			 waters of the United States, including the territorial seas of the United
			 States, the exclusive economic zone of the United States, and the outer
			 Continental Shelf of the United States..
						(b)Modification of fuel cell propertyParagraph (1) of section 48(c) of such Code, as amended by this Act, is amended by redesignating
			 subparagraph (D) as subparagraph (E) and by inserting after subparagraph
			 (C) the following new subparagraph:
					
						(D)Exception for fuel derived from fossil fuelsThe term qualified fuel cell powerplant shall not include any fuel cell powerplant the fuel of which is derived from, or is produced by
			 using, any fossil fuel..
				(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
				202.Extension of residential energy efficient property credit
				(a)In generalSubsection (g) of section 25D of the Internal Revenue Code of 1986 is amended by striking December 31, 2016 and inserting December 31, 2023.
				(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016.
				203.Extension and modification of credit for electricity produced from certain renewable resources
				(a)ExtensionSubsection (d) of section 45 of the Internal Revenue Code of 1986 is amended—
					(1)by striking January 1, 2013 in paragraph (1) and inserting January 1, 2023,
					(2)by striking January 1, 2014 each place it appears in paragraphs (2), (3), (4), (9), and (11) and inserting January 1, 2023, and
					(3)by striking January 1, 2006 in paragraph (4) and inserting January 1, 2023.
					(b)Modifications with respect to closed-Loop biomass
					(1)In generalParagraph (2) of section 45(c) of such Code is amended to read as follows:
						
							(2)Closed-Loop biomass
								(A)In generalThe term closed-loop biomass means any organic matter from a plant which—
									(i)is planted exclusively for purposes of being used at a qualified facility to produce electricity,
			 or
									(ii)is a byproduct from harvesting timber (including tops, branches, crooks) or is invasive woody
			 vegetation that interferes with regeneration or the natural growth of the
			 forest from which timber is harvested.
									(B)LimitationFor purposes of subparagraph (A)(ii), byproduct from harvesting timber shall not be treated as
			 closed-loop biomass unless—
									(i)such byproduct does not exceed 30 percent (by weight) of the harvested timber to which it relates,
			 and
									(ii)the percentage byproduct removed (by weight) does not exceed—
										(I)25 percent in the case of timber harvested from good soil, and
										(II)0 percent in the case of timber harvested from poor soil.For purposes of the preceding sentence, soil quality shall be determined by reference to soil
			 classifications by the Natural Resources Conservation Service..
					(2)Qualified facilityParagraph (2) of section 45(d) of such Code is amended by adding at the end the following new
			 subparagraph:
						
							(D)Greenhouse gas emissionsIn the case of a facility placed in service after December 31, 2014, such term shall not include
			 any facility unless, with respect to the facility, the taxpayer annually
			 during the 10-year period described in subsection (a) demonstrates to the
			 satisfaction of the Secretary that such facility’s use of closed-loop
			 biomass will result in a 50-percent reduction in greenhouse gas emissions
			 compared to a similar facility using natural gas combined-cycle
			 generation..
					(c)Modification of open-Loop biomass definitionThe second sentence of subparagraph (A) of section 45(c)(3) of such Code is amended—
					(1)by striking or biomass and inserting , biomass, and
					(2)by inserting before the period at the end the following: , any biomass which is primarily a food crop, or biomass derived from any crop that displaces any
			 forest existing on the date of the enactment of the Clean Energy Victory Bond Act of 2014.
					(d)Modification of biofuel as qualified energy resource
					(1)In generalParagraph (1) of section 45(c) of such Code is amended by striking and at the end of subparagraph (H), by striking the period at the end of subparagraph (I) and
			 inserting , and, and by adding at the end the following new subparagraph:
						
							(J)second generation biomass..
					(2)Second generation biomass definedSubsection (c) of section 45 of such Code is amended by adding at the end the following new
			 paragraph:
						
							(11)Second generation biomassThe term second generation biomass means any biomass which is composed of lignocellulosic or hemicellulosic matter that is available
			 on a renewable or recurring basis and that does not replace forested land
			 (other than any fuel described in section 40(b)(6)(E)(iii))..
					(3)Qualified facilitySubsection (d) of section 45 of such Code is amended by adding at the end the following new
			 paragraph:
						
							(12)Second generation biomassIn the case of a facility producing electricity from second generation biomass, the term qualified facility means any facility owned by the taxpayer which is originally placed in service on or after the
			 date of the enactment of this paragraph and before January 1, 2023..
					(4)Conforming amendments
						(A)Subsection (d) of section 45 of such Code is amended by striking January 1, 2014 each place it appears in paragraphs (2)(A)(i), (3), (6), and (7) and inserting the date of the enactment of the Clean Energy Victory Bond Act of 2014.
						(B)Clause (ii) of section 45(d)(2)(A) of such Code is amended by striking January 1, 2014, and inserting the date of the enactment of the Clean Energy Victory Bond Act of 2014.
						(e)Effective dateThe amendments made by this section shall apply to property placed in service after the date of the
			 enactment of this Act.
				204.Extension of credit for nonbusiness energy property
				(a)In generalParagraph (2) of section 25C(g) of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2022.
				(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31,
			 2013.
				205.Performance based home energy improvements
				(a)In generalSubpart A of part IV of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
					
						25E.Performance based energy improvements
							(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this
			 chapter for the taxable year for a qualified whole home energy efficiency
			 retrofit an amount determined under subsection (b).
							(b)Amount determined
								(1)In generalSubject to paragraph (4), the amount determined under this subsection is equal to—
									(A)the base amount under paragraph (2), increased by
									(B)the amount determined under paragraph (3).
									(2)Base amountFor purposes of paragraph (1)(A), the base amount is $2,000, but only if the energy use for the
			 residence is reduced by at least 20 percent below the baseline energy use
			 for such residence as calculated according to paragraph (5).
								(3)Increase amountFor purposes of paragraph (1)(B), the amount determined under this paragraph is $500 for each
			 additional 5 percentage point reduction in energy use.
								(4)LimitationIn no event shall the amount determined under this subsection exceed the lesser of—
									(A)$5,000 with respect to any residence, or
									(B)30 percent of the qualified home energy efficiency expenditures paid or incurred by the taxpayer
			 under subsection (c) with respect to such residence.
									(5)Determination of energy use reductionFor purposes of this subsection—
									(A)In generalThe reduction in energy use for any residence shall be determined by modeling the annual predicted
			 percentage reduction in total energy costs for heating, cooling, hot
			 water, and permanent lighting. It shall be modeled using computer modeling
			 software approved under subsection (d)(2) and a baseline energy use
			 calculated according to subsection (d)(1)(C).
									(B)Energy costsFor purposes of subparagraph (A), the energy cost per unit of fuel for each fuel type shall be
			 determined by dividing the total actual energy bill for the residence for
			 that fuel type for the most recent available 12-month period by the total
			 energy units of that fuel type used over the same period.
									(c)Qualified home energy efficiency expendituresFor purposes of this section, the term qualified home energy efficiency expenditures—
								(1)means any amount paid or incurred by the taxpayer during the taxable year for a qualified whole
			 home energy efficiency retrofit, including the cost of diagnostic
			 procedures, labor, and modeling,
								(2)includes only measures that have an average estimated life of 5 years or more as determined by the
			 Secretary, after consultation with the Secretary of Energy,
								(3)does not include any amount which is paid or incurred in connection with any expansion of the
			 building envelope of the residence, and
								(4)does not include improvements to swimming pools or hot tubs or any other expenditure specifically
			 excluded by the Secretary, after consultation with the Secretary of
			 Energy.
								(d)Qualified whole home energy efficiency retrofitFor purposes of this section—
								(1)In generalThe term qualified whole home energy efficiency retrofit means the implementation of measures placed in service during the taxable year intended to reduce
			 the energy use of the principal residence of the taxpayer which is located
			 in the United States. A qualified whole home energy efficiency retrofit
			 shall—
									(A)be designed, implemented, and installed by a contractor which is—
										(i)accredited by the Building Performance Institute (hereafter in this section referred to as BPI) or a preexisting BPI accreditation-based State certification program with enhancements to achieve
			 State energy policy,
										(ii)a Residential Energy Services Network (hereafter in this section referred to as RESNET) accredited Energy Smart Home Performance Team, or
										(iii)accredited by an equivalent certification program approved by the Secretary, after consultation
			 with the Secretary of Energy, for this purpose,
										(B)install a set of measures modeled to achieve a reduction in energy use of at least 20 percent below
			 the baseline energy use established in subparagraph (C), using computer
			 modeling software approved under paragraph (2),
									(C)establish the baseline energy use by calibrating the model using sections 3 and 4 and Annex D of
			 BPI Standard BPI–2400–S–2011: Standardized Qualification of Whole House
			 Energy Savings Estimates, or an equivalent standard approved by the
			 Secretary, after consultation with the Secretary of Energy, for this
			 purpose,
									(D)document the measures implemented in the residence through photographs taken before and after the
			 retrofit, including photographs of its visible energy systems and envelope
			 as relevant, and
									(E)implement a test-out procedure, following guidelines of the applicable certification program
			 specified under clause (i) or (ii) of subparagraph (A), or equivalent
			 guidelines approved by the Secretary, after consultation with the
			 Secretary of Energy, for this purpose, to ensure—
										(i)the safe operation of all systems post retrofit, and
										(ii)that all improvements are included in, and have been installed according to, standards of the
			 applicable certification program specified under clause (i) or (ii) of
			 subparagraph (A), or equivalent standards approved by the Secretary, after
			 consultation with the Secretary of Energy, for this purpose.For purposes of subparagraph (A)(iii), an organization or State may submit an equivalent
			 certification program for approval by the Secretary, in consultation with
			 the Secretary of Energy. The Secretary shall approve or deny such
			 submission not later than 180 days after receipt, and, if the Secretary
			 fails to respond in that time period, the submitted equivalent
			 certification program shall be considered approved.(2)Approved modeling softwareFor purposes of paragraph (1)(B), the contractor shall use modeling software certified by RESNET as
			 following the software verification test suites in section 4.2.1 of RESNET
			 Publication No. 06–001 or certified by an alternative organization as
			 following an equivalent standard, as approved by the Secretary, after
			 consultation with the Secretary of Energy, for this purpose.
								(3)DocumentationThe Secretary, after consultation with the Secretary of Energy, shall prescribe regulations
			 directing what specific documentation is required to be retained or
			 submitted by the taxpayer in order to claim the credit under this section,
			 which shall include, in addition to the photographs under paragraph
			 (1)(D), a form approved by the Secretary that is completed and signed by
			 the qualified whole home energy efficiency retrofit contractor under
			 penalties of perjury. Such form shall include—
									(A)a statement that the contractor followed the specified procedures for establishing baseline energy
			 use and estimating reduction in energy use,
									(B)the name of the software used for calculating the baseline energy use and reduction in energy use,
			 the percentage reduction in projected energy savings achieved, and a
			 statement that such software was certified for this program by the
			 Secretary, after consultation with the Secretary of Energy,
									(C)a statement that the contractor will retain the details of the calculations and underlying energy
			 bills for 5 years and will make such details available for inspection by
			 the Secretary or the Secretary of Energy, if so requested,
									(D)a list of measures installed and a statement that all measures included in the reduction in energy
			 use estimate are included in, and installed according to, standards of the
			 applicable certification program specified under clause (i) or (ii) of
			 subparagraph (A), or equivalent standards approved by the Secretary, after
			 consultation with the Secretary of Energy,
									(E)a statement that the contractor meets the requirements of paragraph (1)(A), and
									(F)documentation of the total cost of the project in order to comply with the limitation under
			 subsection (b)(4)(B).
									(e)Additional rulesFor purposes of this section—
								(1)No double benefit
									(A)In generalWith respect to any residence, no credit shall be allowed under this section for any taxable year
			 in which the taxpayer claims a credit under section 25C.
									(B)Renewable energy systems and appliancesIn the case of a renewable energy system or appliance that qualifies for another credit under this
			 chapter, the resulting reduction in energy use shall not be taken into
			 account in determining the percentage energy use reductions under
			 subsection (b).
									(C)No double benefit for certain expendituresThe term qualified home energy efficiency expenditures shall not include any expenditure for which a deduction or credit is claimed by the taxpayer under
			 this chapter for the taxable year or with respect to which the taxpayer
			 receives any Federal energy efficiency rebate.
									(2)Principal residenceThe term principal residence has the same meaning as when used in section 121.
								(3)Special rulesRules similar to the rules under paragraphs (4), (5), (6), (7), and (8) of section 25D(e) and
			 section 25C(e)(2) shall apply, as determined by the Secretary, after
			 consultation with the Secretary of Energy.
								(4)Basis adjustmentsFor purposes of this subtitle, if a credit is allowed under this section with respect to any
			 expenditure with respect to any property, the increase in the basis of
			 such property which would (but for this paragraph) result from such
			 expenditure shall be reduced by the amount of the credit so allowed.
								(5)Election not to claim creditNo credit shall be determined under subsection (a) for the taxable year if the taxpayer elects not
			 to have subsection (a) apply to such taxable year.
								(6)Multiple year retrofitsIf the taxpayer has claimed a credit under this section in a previous taxable year, the baseline
			 energy use for the calculation of reduced energy use must be established
			 after the previous retrofit has been placed in service.
								(f)TerminationThis section shall not apply with respect to any costs paid or incurred after December 31, 2022.
							(g)Secretary reviewThe Secretary, after consultation with the Secretary of Energy, shall establish a review process
			 for the retrofits performed, including an estimate of the usage of the
			 credit and a statistically valid analysis of the average actual energy use
			 reductions, utilizing utility bill data collected on a voluntary basis,
			 and report to Congress not later than June 30, 2016, any findings and
			 recommendations for—
								(1)improvements to the effectiveness of the credit under this section, and
								(2)expansion of the credit under this section to rental units..
				(b)Conforming amendments
					(1)Section 1016(a) is amended—
						(A)by striking and at the end of paragraph (36),
						(B)by striking the period at the end of paragraph (37) and inserting , and, and
						(C)by adding at the end the following new paragraph:
							
								(38)to the extent provided in section 25E(e)(4), in the case of amounts with respect to which a credit
			 has been allowed under section 25E..
						(2)Section 6501(m) is amended by inserting 25E(e)(5), after section.
					(3)The table of sections for subpart A of part IV of subchapter A chapter 1 is amended by inserting
			 after the item relating to section 25D the following new item:
						
							
								Sec. 25E. Performance based energy improvements..
					(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred for a qualified whole
			 home energy efficiency retrofit placed in service after December 31, 2013.
				206.Extension of new energy efficient home credit
				(a)In generalSubsection (g) of section 45L of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2022.
				(b)Effective dateThe amendment made by this section shall apply to homes acquired after December 31, 2013.
				207.Extension and modification of energy efficient commercial buildings deduction
				(a)In generalSubsection (h) of section 179D of the Internal Revenue Code of 1986 is amended by striking December 31, 2013 and inserting December 31, 2022.
				(b)Increase in deduction limitations
					(1)In generalSubparagraph (A) of section 179D(b)(1) of such Code is amended by striking $1.80 and inserting $3.00.
					(2)Partial paySubparagraph (A) of section 179D(d)(1) is amended by striking substituting $.60 for $1.80. and inserting substituting $1.00 for $3.00..
					(3)Reduced amount for lower efficiency propertySubsection (d) of section 179D of such Code is amended by adding at the end the following new
			 paragraph:
						
							(1)30 to 50 percent propertyIn the case of property which would be energy efficient commercial building property were
			 subsection (c)(1)(D) applied by substituting more than 30 percent and less than 50 percent for 50 percent or more, subsection (b) shall be applied to such property by substituting $1.80 for $3.00..
					(c)Updating partial allowance regulationsSubparagraph (B) of section 179D(d)(1) of such Code is amended by adding at the end the following: Not later than 1 year after the date of the enactment of the Clean Energy Victory Bond Act of 2014, and every three years thereafter, the Secretary shall, after consultation with the Secretary of
			 Energy, update the targets for such systems in such a manner as the
			 Secretary determines will encourage innovation in commercial building
			 energy efficiency..
				(d)Effective dateThe amendment made by this section shall apply to property placed in service after December 31,
			 2013.
				208.Plug-in electric vehicle grants in lieu of tax credits
				(a)In generalThe Secretary of Energy, in consultation with the Secretary of the Treasury, shall establish a
			 voluntary program through which the Secretary of Energy shall—
					(1)authorize the issuance of an electronic voucher to offset the purchase price of a qualified plug-in
			 electric vehicle or a new qualified plug-in electric drive motor vehicle
			 purchased from a dealer participating in the program;
					(2)register dealers for participation in the program and require that all dealers so registered accept
			 such vouchers as partial payment or down payment for the purchase of any
			 such vehicle offered for sale by such dealer;
					(3)make electronic payments to dealers for eligible transactions by such dealers; and
					(4)in consultation with the Inspector General of the Department of Transportation establish and
			 provide for the enforcement of measures to prevent and penalize fraud
			 under the program.
					(b)Voucher limitationsA voucher issued under the program shall have a value that may be applied to offset the purchase
			 price of a vehicle by—
					(1)in the case of a qualified plug-in electric vehicle, $2,500; or
					(2)in the case of a new qualified plug-in electric drive motor vehicle, $2,500 plus an amount
			 determined with respect to the vehicle under section 30D(b)(3) of the
			 Internal Revenue Code of 1986.
					(c)Treated as advance payment of creditUse of a voucher under the program to offset the purchase price of a vehicle shall, for purposes of
			 the Internal Revenue Code of 1986, be treated as advance payment of the
			 credit allowed under section 30 or 30D of such Code, as the case may be,
			 and the amount of credit which would (but for this paragraph) be allowable
			 with respect to such vehicle under either such section shall be reduced
			 (but not below zero) by the amount of the voucher so used.
				(d)Definitions and special rulesFor purposes of this section—
					(1)Qualified plug-in electric vehicleThe term qualified plug-in electric vehicle shall have the meaning given such term by section 30(d) of the Internal Revenue Code of 1986.
					(2)New qualified plug-in electric drive motor vehicleThe term new qualified plug-in electric drive motor vehicle shall have the meaning given such term by section 30D(d) of such Code.
					(3)No combination of vouchersOnly 1 voucher issued under the program may be applied toward the purchase of a single vehicle.
					(4)Combination with other incentives permittedThe availability or use of a Federal, State, or local incentive or a State-issued voucher for the
			 purchase of any vehicle shall not limit the value or issuance of a voucher
			 under the program to any person otherwise eligible to receive such a
			 voucher.
					(5)No additional feesA dealer participating in the program may not charge a person purchasing a vehicle any additional
			 fees associated with the use of a voucher under the program.
					(6)Application of certain rulesRules similar to the rules of paragraphs (1), (2), (3), (4), and (5) of section 30(e) of such Code
			 shall apply for purposes of this section.
					(e)Termination and phaseout
					(1)Termination for qualified plug-in electric vehiclesThis section shall not apply to any qualified plug-in electric vehicle acquired after December 31,
			 2017.
					(2)Phaseout for new qualified plug-in electric drive motor vehicleThe amount of any voucher with respect to any new qualified plug in electric drive motor vehicle
			 shall be reduced as provided in section 30D(e) of the Internal Revenue
			 Code of 1986.
					(f)RegulationsThe Secretary of Energy, in consultation with the Secretary of the Treasury, shall prescribe such
			 regulations as may be necessary or appropriate to carry out the purposes
			 of this section.
				
